Citation Nr: 0103377	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  99-19 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to August 9, 1994, for 
the award of service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel











INTRODUCTION

The veteran served on active duty from June 1952 to June 
1954.  Among his awards and decorations is the Combat 
Infantryman Badge.  This appeal arises from a March 1999 
rating decision of the Department of Veterans Affairs (VA), 
St. Petersburg, Florida, regional office (RO).

The Board notes that the veteran, on the attachments to his 
VA Form 9 received in September 1999, appears to be raising 
additional issues, including entitlement to an earlier 
effective date for the 100 percent rating assigned for PTSD.  
Those issues are referred to the RO for additional 
consideration.


FINDINGS OF FACT

1.  In a July 1991 rating action, the RO denied service 
connection for PTSD.  

2.  In August 1993, the veteran sought to reopen his claim 
for service connection for PTSD.  

3.  In a December 1993 rating decision, the RO found that new 
and material evidence had not been submitted to reopen the 
veteran's claim for service connection for PTSD.

4.  The veteran filed a notice of disagreement with the RO's 
December 1993 rating action in September 1994.  

5.  The veteran was an in-patient at a VA hospital between 
August 1994 and November 1994 for treatment of PTSD, the 
records of which were not considered by the RO until March 
1996.  

6.  The VA hospital records from August 9, 1994 to November 
1994, are the first medical records reflecting a diagnosis of 
PTSD.  

7.  In a March 1996 rating action, the veteran was awarded 
service connection for PTSD, effective from August 9, 1994. 


CONCLUSION OF LAW

The criteria for an effective date for service connection for 
PTSD, earlier than August 9, 1994, have not been met.  
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400(q), (r) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran originally claimed entitlement to service 
connection for post-traumatic stress disorder in April 1991.  
A rating decision dated in July 1991 denied that claim, and, 
after proper notification, the veteran did not submit a 
notice of disagreement.  That decision, therefore, became 
final.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302 (2000).

In August 1993, the veteran attempted to reopen his claim, 
and in a December 1993 rating decision, the RO denied that 
claim.  The veteran filed a notice of disagreement with this 
decision that was received in September 1994.  A statement of 
the case was issued in December 1994.  The veteran did not 
submit a substantive appeal with respect to this matter, but 
it was subsequently learned by the RO that the veteran had 
been hospitalized at a VA Medical Center from August 9, 1994 
to November 4, 1994, during which time he was diagnosed to 
have PTSD.  These hospital records are the earliest medical 
records reflecting a diagnosis of PTSD.  In a March 1996 
rating action, service connection for PTSD was established, 
effective from the beginning date of this hospitalization, 
August 9, 1994.  

Under applicable criteria, an effective date for an award of 
benefits arising from a claim that has been reopened based on 
new and material evidence, or received after a final 
disallowance, is the date of receipt of claim or date 
entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a) 
(West 1991); 38 C.F.R. §§ 3.400(q)(1)(ii), 3.400(r).   

As set forth above, the veteran's original 1991 claim for 
benefits cannot form the basis for establishing an effective 
date for the award granted in 1996, because that claim was 
the subject of a final decision.  The veteran next attempted 
to reopen his claim for service connection for PTSD in August 
1993.  That was denied by the RO in December 1993, and in 
September 1994, the veteran initiated an appeal with respect 
to that 1993 decision.  As it happens, the veteran was 
hospitalized at a VA Medical Center for PTSD beginning in 
August 1994, and although the RO was apparently unaware of 
this fact until late 1995, or early 1996, they may be 
considered to have constructive knowledge of it, since the 
hospitalization occurred at a VA facility.  Because of this 
constructive knowledge, it may be concluded that the 
veteran's August 1993 claim for benefits remained pending 
until consideration was given to the records of this 
hospitalization.  That did no occur until the March 1996 
rating action, wherein service connection for PTSD was 
granted.  Thus, in determining the appropriate date from 
which to make the award of service connection effective, it 
must be determined whether the date of the claim to reopen is 
later than the date entitlement arose, or whether the date 
entitlement arose is later than the date of the claim to 
reopen.  

The date of claim in this matter is August 1993, when the 
veteran attempted to reopen his previously denied service 
connection claim.  The date entitlement arose can be no 
earlier than when the record establishes the presence of the 
disability for which service connection is sought.  In this 
case, the earliest medical record reflecting a diagnosis of 
PTSD is the report from the veteran's August - November 1994 
VA hospitalization.  Clearly, the later of the date of claim 
and the date entitlement arose, is the date of the veteran's 
1994 hospitalization for PTSD.  Under these circumstances, 
there is no basis upon which to establish an effective date 
for service connection for PTSD, any earlier than that which 
has been currently assigned, August 9, 1994.  Accordingly, 
the veteran's appeal for an effective date earlier than 
August 9, 1994, for service connection for PTSD must be 
denied.


ORDER

Entitlement to an effective date prior to August 9, 1994, for 
the award of service connection for post-traumatic stress 
disorder is denied.



		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals




 

